DETAILED ACTION
Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is filed in response to Applicant’s RCE filed on 9/30/22.  Claims 1, 9, 18, and 19, are currently amended, and claims 1-19 are pending in the application and have been fully considered by Examiner.    
The informalities and 35 USC 112(b) deficiencies presented in the previous Office action have been corrected and the corresponding rejections are withdrawn.  
Applicant's arguments with respect to the prior art rejections have been considered, but are not persuasive.
 
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Prior Art Arguments – Rejections
Applicant' s arguments have been fully considered by Examiner, but they are not persuasive, as follows:

	With respect to claim 1, Applicant primarily argues “There is no teaching or suggestion in Low that the button is for aiding the user in selecting a parameter value for another parameter in function F other than parameter P. (Id.) As applied to amended claim 1, the button in Low is (at best) an alleged first argument helper for a first parameter, but it cannot and does not provide an indication of an Page 8 of 10 alleged second argument helper for a second parameter of the function F. Thus, Low does not teach or suggest ‘displaying, by a Python program editor in an editor screen, a Python function with a first indicator and a second indicator, wherein the first indicator indicates a first argument helper is available for activation for a first parameter of the Python function and the second indicator indicates a second argument helper for a second parameter of the Python function.’”1 Examiner respectfully disagrees with this characterization of Low. Specifically, Low teaches that the button is used for providing help with the “active” parameter of one or more parameters2. Low further teaches that “in various embodiments the parameter assistant user interface may be operable to display a graphical user interface of any kind and may have functionality of any kind for aiding the user in selecting a parameter value, e.g., depending on the meaning of the parameter P.”3 Thus, where the first of one or more parameters is designated by the user as the “active” parameter, a first argument helper is invoked for the first parameter, and where a second parameter of the one or more parameters is designated as “active,” a second argument helper is invoked for the second parameter.  Low therefore teaches, when combined with Breslau which discloses Python, the claims limitations argued by Applicant.

	With respect to all other claims, Applicant references the arguments made with respect to claim 14, which are unpersuasive for the reasons set forth above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim 1, 2, 4, 5, 9, 10, 12, 13, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Breslau et al. (10691420 – hereinafter Breslau) in view of Carter et al. (20130263086 – hereinafter Carter) and Low (20060036996 – hereinafter Low).

	With respect to claim 1, Breslau discloses A method for Python programming on a handheld device (e.g., Figs. 1A-H and 4-5 along with associated text, e.g., col. 9:36-45, client device 210 may include a computing device, such as a...tablet computer, a mobile phone (e.g., a smart phone, a radiotelephone, etc.) [handheld device].), the method comprising: 
	displaying, by a Python program editor in an editor screen, a Python function [with a first indicator and a second indicator, wherein the first indicator indicates] a first argument helper is available for activation for a first parameter of the Python function [and the second indicator indicates a second argument helper for a second parameter of the Python function] (e.g., Figs. 1A-H and 4-5 along with associated text, e.g., col. 2:20-29, a user (e.g., a computer programmer) may input program code via a code editor window 104 [Python program editor] of TCE 102, Program code (sometimes referred to herein as code) is to be broadly interpreted to include...Python text files; col. 4:18-20, TCE 102 may provide selectable valid values for a function argument dynamically as the user inputs the function signature [first argument helper]; see also Abstract, col. 2:8-15, col. 5:1-2, col. 12:40-51.);
	activating, by the Python program editor executing on the handheld device (e.g., Figs. 1A-H and 4-5 along with associated text, e.g., col. 9:36-45, client device 210 may include a computing device, such as a...tablet computer, a mobile phone (e.g., a smart phone, a radiotelephone, etc.) [handheld device]; col. 2:20-29, a user (e.g., a computer programmer) may input program code via a code editor window 104 [Python program editor] of TCE 102, Program code (sometimes referred to herein as code) is to be broadly interpreted to include...Python text files; col. 9:36-45, client device 210 may include a computing device, such as a...tablet computer, a mobile phone ( e.g., a smart phone, a radiotelephone, etc.) [handheld device]) and responsive to programmer input, the first argument helper for the first parameter of the Python function, wherein the first argument helper comprises first valid argument values for the first parameter (e.g., Figs. 1A-H and 4-5 along with associated text, e.g., col. 4:18-20, TCE 102 may provide selectable valid values for a function argument dynamically as the user inputs the function signature; see also Abstract, col. 2:8-15, col. 5:1-2, col. 12:40-51.); 
	[in response to activating of the first program helper, displaying, by the Python program editor, a first hint associated with a first one of the first valid argument values for the first parameter, wherein the first hint includes an explanation of the first one of the first valid argument values, wherein the explanation describes functionality associated with the first one of the first valid argument values;]
	receiving, by the Python program editor, programmer selection of a first valid argument value of the first valid argument values (e.g., Figs. 1A-H and 4-5 along with associated text, e.g., col. 5:8-15, As shown by reference number 130, TCE 102 may provide the valid values for display via menu 118. As shown, the user may interact with menu 118 to select valid value 132, shown as "Budget.xlsx." Additionally, TCE 102 may include (e.g., insert) valid value 132 in code 122 (e.g., as the initial argument) based on the user interaction with valid value 132, as shown in FIG. 1C; see also Abstract, col. 2:8-15, col. 5:1-2, col. 12:40-51.); and 
	displaying, by the Python program editor, the Python function with the first valid argument value in the editor screen (e.g., Figs. 1A-H and 4-5, particularly item 134 of Fig. 1C [displaying, by the Python program editor, the Python function with the first valid argument value in an editor screen], along with associated text, e.g., col. 5:8-15, As shown by reference number 130, TCE 102 may provide the valid values for display via menu 118. As shown, the user may interact with menu 118 to select valid value 132, shown as "Budget.xlsx." Additionally, TCE 102 may include (e.g., insert) valid value 132 in code 122 (e.g., as the initial argument) based on the user interaction with valid value 132, as shown in FIG. 1C; see also Abstract, col. 2:8-15, col. 5:1-2, col. 12:40-51.).
	Breslau does not appear to explicitly disclose in response to activating of the first program helper, displaying, by the Python program editor, a first hint associated with a first one of the first valid argument values for the first parameter, wherein the first hint includes an explanation of the first one of the first valid argument values, wherein the explanation describes functionality associated with the first one of the first valid argument values. However, this is taught in analogous art, Carter (e.g., Figs. 1a-i and associated text, e.g., [0024]-[0027], A function help feature may be triggered when a user inputs a call to a function....when the user inputs a call to the "add" function, the following information can be displayed when [the] user types the call opening bracket: Number add(Number one, Number two)...adds two numbers [functionality associated with the first one of the first valid argument values] ... one: first arg; [0028] A source code editor as described herein can include a completion hint feature....A completion hint can show summary text for an item, its lexical scope (global, local, argument, etc.) and so on; [0029], a completion list entry may represent a global variable, a local variable, a function, a function argument, an object member, or a keyword. A user can highlight any list entry to get more information (e.g., to trigger display of a completion hint). A completion hint may include function help information when an entry is a function; see also [0031] and [0071].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Breslau with the invention of Carter because it would help programmers working with dynamic programming languages, as suggested by Carter (see [0001] and [0024-29]).  
Although Breslau in view of Carter discloses a first argument helper is available for activation (see above), they do not appear to explicitly disclose with a first indicator and a second indicator, wherein the first indicator indicates a first argument helper is available for activation for a first parameter of the Python function and the second indicator indicates a second argument helper for a second parameter of the Python function.  However, except for Python which is taught by Breslau as indicated above, this is taught in analogous art, Low (e.g., Figs. 21-22 and associated text, e.g., [0137], a button or other input area which the user may click to cause help text for the function and/or help text for one or more parameters [first and second arguments] of the function to be displayed; [0138], As shown, a prototype tip for the "LoadPanel" function call is displayed, and the "char Filename" parameter [first parameter] of the prototype tip is highlighted with bold text to indicate that it is the active parameter (i.e., the parameter where the cursor is currently located). In this embodiment a button labeled with a question mark "?" [indicator indicates a first argument helper is available for activation] is displayed .... The user can click this button to request help text for the active parameter to be displayed [with a first indicator and a second indicator, wherein the first indicator indicates a first argument helper is available for activation for a first parameter of the Python function and the second indicator indicates a second argument helper for a second parameter of the Python function]; [0139], in FIG. 22 the user has invoked a text box displaying help for the "Filename" parameter [second parameter]of the "LoadPanel" function, which is the active parameter in the source code window, as described above with reference to FIG. 21; [0091], In various embodiments the button for the parameter P may have any of various appearances. In one embodiment the button may be labeled with an ellipsis " . . . " label to visually indicate that the user can click the button to cause the parameter assistant user interface to be displayed; see also [0085-88] and [0090-92].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Low because “Creating a text-based program typically involves writing many different function or method calls. While writing function calls, users often need to refer to help text for the function. An ADE which is able to streamline the process of invoking and viewing help text and make these actions a more integrated part of the program creation process may significantly increase the user's ease and efficiency of writing a program,” as suggested by Low (see [0140]).

	With respect to claim 9, Breslau discloses A handheld device (e.g., Figs. 1A-H and 3-5 along with associated text, e.g., col. 9:36-45, client device 210 may include a computing device, such as a...tablet computer, a mobile phone (e.g., a smart phone, a radiotelephone, etc.) [handheld device].) comprising: 
	a non-transitory computer-readable medium storing software instructions for Python programming that are operable when executed to (e.g., Fig. 3 and associated text, e.g., col. 11:47-51, Device 300 may perform these processes in response to processor 320 executing software instructions stored by a non-transitory computer-readable medium, such as memory 330 and/or storage component 340.):	
	display, by a Python program editor in an editor screen, a Python function [with a first indicator and a second indicator, wherein the first indicator indicates] a first argument helper is available for activation for a first parameter of the Python function [and the second indicator indicates a second argument helper for a second parameter of the Python function] (e.g., Figs. 1A-H and 4-5 along with associated text, e.g., col. 2:20-29, a user (e.g., a computer programmer) may input program code via a code editor window 104 [Python program editor] of TCE 102, Program code (sometimes referred to herein as code) is to be broadly interpreted to include...Python text files; col. 4:18-20, TCE 102 may provide selectable valid values for a function argument dynamically as the user inputs the function signature [first argument helper]; see also Abstract, col. 2:8-15, col. 5:1-2, col. 12:40-51.);
	activate, by the Python program editor executing on the handheld device (e.g., Figs. 1A-H and 4-5 along with associated text, e.g., col. 9:36-45, client device 210 may include a computing device, such as a...tablet computer, a mobile phone (e.g., a smart phone, a radiotelephone, etc.) [handheld device]; col. 2:20-29, a user (e.g., a computer programmer) may input program code via a code editor window 104 [Python program editor] of TCE 102, Program code (sometimes referred to herein as code) is to be broadly interpreted to include...Python text files; col. 9:36-45, client device 210 may include a computing device, such as a...tablet computer, a mobile phone ( e.g., a smart phone, a radiotelephone, etc.) [handheld device].) and responsive to programmer input, the first argument helper for the first parameter of the Python function, wherein the first argument helper comprises first valid argument values for the first parameter (e.g., Figs. 1A-H and 4-5 along with associated text, e.g., col. 4:18-20, TCE 102 may provide selectable valid values for a function argument dynamically as the user inputs the function signature; see also Abstract, col. 2:8-15, col. 5:1-2, col. 12:40-51.); 
	[in response to the activating of the first argument helper, display, by the Python program editor, a first hint associated with a first one of the first valid argument values for the first parameter, wherein the first hint includes an explanation of the first one of the first valid argument values, wherein the explanation describes functionality associated with the first one of the first valid argument values;]
	receive, by the Python program editor, programmer selection of a first valid argument value of the first valid argument values (e.g., Figs. 1A-H and 4-5 along with associated text, e.g., col. 5:8-15, As shown by reference number 130, TCE 102 may provide the valid values for display via menu 118. As shown, the user may interact with menu 118 to select valid value 132, shown as "Budget.xlsx." Additionally, TCE 102 may include (e.g., insert) valid value 132 in code 122 (e.g., as the initial argument) based on the user interaction with valid value 132, as shown in FIG. 1C; see also Abstract, col. 2:8-15, col. 5:1-2, col. 12:40-51.); and 
	display, by the Python program editor, the Python function with the first valid argument value in the editor screen (e.g., Figs. 1A-H and 4-5, particularly item 134 of Fig. 1C [displaying, by the Python program editor, the Python function with the first valid argument value in an editor screen], along with associated text, e.g., col. 5:8-15, As shown by reference number 130, TCE 102 may provide the valid values for display via menu 118. As shown, the user may interact with menu 118 to select valid value 132, shown as "Budget.xlsx." Additionally, TCE 102 may include (e.g., insert) valid value 132 in code 122 (e.g., as the initial argument) based on the user interaction with valid value 132, as shown in FIG. 1C; see also Abstract, col. 2:8-15, col. 5:1-2, col. 12:40-51.); and 
	at least one processor coupled to the non-transitory computer-readable medium to execute the software instructions (e.g., Fig. 3 and associated text, e.g., col. 11:47-51, Device 300 may perform these processes in response to processor 320 executing software instructions stored by a non-transitory computer-readable medium, such as memory 330 and/or storage component 340.).
	Breslau does not appear to explicitly disclose in response to the activating of the first argument helper, display, by the Python program editor, a first hint associated with a first one of the first valid argument values for the first parameter, wherein the first hint includes an explanation of the first one of the first valid argument values, wherein the explanation describes functionality associated with the first one of the first valid argument values. However, this is taught in analogous art, Carter (e.g., Figs. 1a-i and associated text, e.g., [0024]-[0027], A function help feature may be triggered when a user inputs a call to a function....when the user inputs a call to the "add" function, the following information can be displayed when [the] user types the call opening bracket: Number add(Number one, Number two)...adds two numbers [functionality associated with the first one of the first valid argument values] ... one: first arg; [0028] A source code editor as described herein can include a completion hint feature....A completion hint can show summary text for an item, its lexical scope (global, local, argument, etc.) and so on; [0029], a completion list entry may represent a global variable, a local variable, a function, a function argument, an object member, or a keyword. A user can highlight any list entry to get more information (e.g., to trigger display of a completion hint). A completion hint may include function help information when an entry is a function; see also [0031] and [0071].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Breslau with the invention of Carter because it would help programmers working with dynamic programming languages, as suggested by Carter (see [0001] and [0024-29]).  
Although Breslau in view of Carter discloses a first argument helper is available for activation (see above), they do not appear to explicitly disclose with a first indicator and a second indicator, wherein the first indicator indicates a first argument helper is available for activation for a first parameter of the Python function and the second indicator indicates a second argument helper for a second parameter of the Python function.  However, except for Python which is taught by Breslau as indicated above, this is taught in analogous art, Low (e.g., Figs. 21-22 and associated text, e.g., [0137], a button or other input area which the user may click to cause help text for the function and/or help text for one or more parameters [first and second parameters] of the function to be displayed; [0138], As shown, a prototype tip for the "LoadPanel" function call is displayed, and the "char Filename" parameter [first parameter] of the prototype tip is highlighted with bold text to indicate that it is the active parameter (i.e., the parameter where the cursor is currently located). In this embodiment a button labeled with a question mark "?" [first indicator indicates a first argument helper is available for activation] is displayed .... The user can click this button to request help text for the active parameter [first or second parameter, depending on which one is “active”] to be displayed [the first indicator indicates a first argument helper is available for activation for a first parameter of the Python function and the second indicator indicates a second argument helper for a second parameter of the function]; [0139], in FIG. 22 the user has invoked a text box displaying help for the "Filename" parameter of the "LoadPanel" function, which is the active parameter in the source code window, as described above with reference to FIG. 21; [0091] In various embodiments the button for the parameter P may have any of various appearances. In one embodiment the button may be labeled with an ellipsis " . . . " label to visually indicate that the user can click the button to cause the parameter assistant user interface to be displayed; see also [0085-88] and [0090-92].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Low because “Creating a text-based program typically involves writing many different function or method calls. While writing function calls, users often need to refer to help text for the function. An ADE which is able to streamline the process of invoking and viewing help text and make these actions a more integrated part of the program creation process may significantly increase the user's ease and efficiency of writing a program,” as suggested by Low (see [0140]).

	With respect to claims 2 and 10, Breslau also discloses wherein the programmer input comprises selection of the Python function in the editor screen displayed by the Python program editor (e.g., Figs. 1A-H and 4-5 along with associated text, e.g. col. 13: 25-26, client device 210 may receive user input that identifies a function; see also Abstract, col. 4:18-20 and col. 12:17-20.).

	With respect to claims 4 and 12, Breslau also discloses activating, by the Python program editor, a second argument helper for a second parameter of the Python function after the receiving programmer selection of the first valid argument, wherein the second argument helper comprises second valid argument values for the second parameter (e.g., Figs. 1-AH and 4-5 along with associated text, e.g., For example, TCE 102 may use data structure(s) 136 to determine a valid second argument and/or valid values for the second argument; col. 7:18-20, As further shown in FIG. 11, TCE 102 may provide a list of valid values for the second argument for display via menu 118; see also Abstract, col. 2:8-29, col. 5:1-15, col. 9:36-45, 12:40-51.); and 	
	receiving, by the Python program editor, programmer selection of a second valid argument value of the second valid argument values (Id., see also col. 7:23-25, As shown, the user may select valid value 174 ("large"), and TCE 102 may input valid value 174 in code 170 as the second argument, as shown in FIG. 1K.), 
	wherein the displaying further comprises displaying, by the Python program editor in the editor screen, the Python function with the first valid argument value and the second valid argument value (Id., particularly, TCE 102 may input valid value 174 in code 170 as the second argument, as shown in FIG. 1K.).

	With respect to claims 5 and 13, Breslau also discloses wherein the displaying further comprises positioning, by the Python program editor, an editor cursor in the editor screen at a logical position for programmer input (e.g., Figs. 1A-H and 4-5 along with associated text, e.g. col. 2:25-27, a user (e.g., a computer programmer) may input program code via a code editor window 104 of TCE 102.) (Examiner notes that in order to function as an “editor,” it necessarily puts the cursor where the programmer want to type, i.e. in the editor screen at a logical position for programmer input.).

	With respect to claims 16 and 18, Low further discloses wherein:  
	the [Python] program editor displays, in the editor screen, the first indicator left of the [Python] function (e.g., Figs. 21
    PNG
    media_image1.png
    17
    389
    media_image1.png
    Greyscale
 and Fig. 22 along with associated text, e.g., [0138], a button labeled with a question mark "?" [first indicator left of the function] is displayed at the beginning of the prototype tip. The user can click this button to request help text for the active parameter to be displayed; see also [0137] and [0139].) and the second indicator right of the [Python] function (e.g. Fig. 5 
    PNG
    media_image1.png
    17
    389
    media_image1.png
    Greyscale
 and associated text, e.g., [0091], the button may be labeled with an ellipsis " . . . " label [second indicator right of the function] to visually indicate that the user can click the button to cause the parameter assistant user interface to be displayed.) and Breslau disclose Python (e.g., Figs. 1A-H and 4-5 along with associated text, e.g., col. 2:20-29, a user (e.g., a computer programmer) may input program code via a code editor window 104 of TCE 102, Program code (sometimes referred to herein as code) is to be broadly interpreted to include...Python text files.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Low for the same reason set forth above with respect to claims 1 and 9.

Claims 3, 6, 7, 11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Breslau in view of Carter and Low, as applied to claims 1, 5, 9, and 13 above, and further in view of Shulman et al. (6026233– hereinafter Shulman).

	With respect to claims 3 and 11, Breslau also discloses wherein the programmer input comprises selection of [the first parameter] in the editor screen displayed by the Python program editor (e.g., Figs. 1A-H and 4-5 along with associated text, e.g. col. 13: 25-26, client device 210 may receive user input that identifies a function; see also Abstract, col. 4:18-20 and col. 12:17-20.).  	
	To the extent that Breslau does not appear to explicitly disclose the first parameter, this is taught in analogous art, Shulman (e.g., Figs. 7-9 and associated text, e.g., col. 11:51 - col. 12:5, the statement building tool of the present invention highlights the argument that corresponds to the present position of the character position cursor 733 within the argument list [selection of the first parameter].... In the FIG. 7 example, the first argument 741 in informational display assist window 740 is highlighted so that the programmer is automatically reminded of the type, order, and details of the argument within the argument list.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Breslau with the invention of Shulman because it provides an effective means of “assisting the programmer toward quickly and accurately completing a procedure call type programming language statement.... [And] eliminates the need for the programmer to look up or remember the order, type, syntax, or substantive details of any argument,” as suggested by Shulman (see col. 11:67 – col. 12:9).

	With respect to claims 6 and 14, Although Breslau discloses the logical position (see the rejection of claims 5 and 13 above), it does not appear to explicitly disclose wherein the logical position is at an end of the displayed Python function.  However, this is taught in analogous art, Shulman (e.g., Figs. 7-9 and associated text, e.g., col. 12:33-40, The result of committing a value for the second argument 742 is that the assist window 740 is updated so indicate that the third argument 743 corresponds to the present location of the character position cursor within the argument list being constructed in the procedure call 732.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Shulman because it provides an effective means of “assisting the programmer toward quickly and accurately completing a procedure call type programming language statement.... [And] eliminates the need for the programmer to look up or remember the order, type, syntax, or substantive details of any argument,” as suggested by Shulman (see col. 11:67 – col. 12:9).

	With respect to claims 7 and 15, Although Breslau discloses the logical position (see the rejection of claims 5 and 13 above), it does not appear to explicitly disclose wherein the logical position is at a parameter of the Python function for which the programmer needs to enter a value. However, this is taught in analogous art, Shulman (e.g., Figs. 7-9 and associated text, e.g., col. 12:17-22, Pressing the Comma "," 811 commit key following the value Smith causes an update in the informational display assist window 740 so that the second argument 742 is highlighted to indicate the present location of the character position cursor 733 within the argument list [wherein the logical position is at a parameter of the Python function for which the programmer needs to enter a value].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Shulman because it provides an effective means of “assisting the programmer toward quickly and accurately completing a procedure call type programming language statement.... [And] eliminates the need for the programmer to look up or remember the order, type, syntax, or substantive details of any argument,” as suggested by Shulman (see col. 11:67 – col. 12:9).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Breslau in view of Carter and Low, as applied to claim 1 above, and further in view of Sousa (20160111018 – hereinafter Sousa).

With respect to claim 8, Breslau in view of Carter does not appear to disclose wherein the handheld device is emulated on a digital device.  However, this is taught in analogous art, Sousa (e.g., [0037], a processor of the laptop computer may be configured for emulating the smart phone.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Sousa so that developers can see how code will run on the handheld device even when they do not have physical access to the handheld device.

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Breslau in view of Carter and Low, as applied to claims 16 and 18 above, and further in view of Zang et al. (20160188301 – hereinafter Zang).

	With respect to claims 17 and 19, Breslau in view of Carter and Low does not appear to disclose wherein: the first indicator is a first arrow; and the second indicator is a second arrow.  However, this is taught in analogous art, Zang (e.g., Figs. 3a-3e and associated text, e..g, [0028], an element 309a-c (e.g., down and/or up arrow icon) may be provided with the auto-completion hint 308 to indicate there are other candidate proposals available for viewing. For example, as shown in FIG. 3c, a down arrow icon 309a may be provided to indicate that the auto-completion hint 308 corresponds to the first entry of the list of candidate proposals.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Zang because arrows are well-understood by software developers to mean that more options are available, allowing developers to intuitively access the helper functionality.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Specifically, Johnson 8051408 discloses analyzing source code to generate usage hints for a user performing program editing, for example receiving usage hints for completing incomplete function calls.
	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN DAVID BERMAN whose telephone number is (571)272-7206.  The examiner can normally be reached on M-F, 9-6 Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN D BERMAN/Examiner, Art Unit 2192                                                                                                                                                                                                        


/s. SOUGH/
Supervisory Patent Examiner, Art Unit 2192/2194                                                                                                                                                               


	
	
	

	
	
	

	
	
                                                                                                                                                                                      


	
	
	

	
	
	



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Remarks at pp. 8-9.
        2 See Low at [0090-92] and [0137-138] and the prior art rejection of claim 1 below.
        3  See Low at [0090].
        4 See Remarks at pp. 8-9.